NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 2/8/2022.
Applicant’s amendments are sufficient to overcome the claim objections and 35 USC 112(b)/second paragraph rejections set forth in the previous office action. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “An ablation system comprising: a radiofrequency (RF) generator configured to generate RF energy; an ablation catheter in communication with the RF generator and including a plurality of electrodes; and one or more controllers in communication with the RF generator and configured to: generate a graphical representation of the plurality 
Lyons et al. (WO 2017/184628, previously cited) and Mathur et al. (2013/0138097, previously cited).  Lyons et al. disclose an ablation system comprising a RF generator, an ablation catheter including a plurality of electrode, one or more controllers configured to generate a GUI of the electrodes, designate the electrode to be source or sink active electrodes, assign power to the source electrodes, and estimate an amount of an impedance associated with each sink electrode based on the assigned power.  Lyons et al. fail to disclose estimating an amount of power associated with each sink electrode based on the assigned power.  However, Mathur et al. disclose one or more controllers configured to determine an expected power for a plurality of sink electrodes.  Neither Lyons et al. nor Mathur et al. teach “wherein the estimated amount of power associated with each sink electrode of the designated sink electrodes is further based at least in part on distances between the designated source electrodes and the designated sink electrodes” (claim 1), “wherein the estimated amount of energy associated with each designated sink electrode of the designated sink electrodes is further based at least in part on distances between the designated source electrodes and the designated sink electrodes” (claim 11) and “wherein an estimated amount of power of a first set of the designated sink electrodes is compared against the first predetermined threshold, wherein an estimated amount of power of a second set of the designated sink electrodes is compared against a second predetermined threshold that is different than the first predetermined threshold” (claim 18). 
Claims 1, 3-11, 13-18 & 20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794